UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4466


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDYSHEH AYATOLLAHI, a/k/a Andy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cr-00015-RAJ-FBS-1)


Submitted:   January 17, 2017             Decided:   January 20, 2017


Before GREGORY, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Ryland Winston, LAW OFFICES OF JOSEPH R. WINSTON,
Richmond, Virginia, for Appellant. Alan Mark Salsbury, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In   accordance     with     a    written     plea    agreement,       Andysheh

Ayatollahi     pled   guilty       to    conspiracy        to     commit    financial

institution    fraud,     18   U.S.C.      § 1349    (2012),       and     making   and

subscribing a false tax return, 26 U.S.C. § 7206(1) (2012).                         He

was sentenced to 74 months in prison.                 Ayatollahi now appeals.

His attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), raising two issues but stating that there

are no meritorious grounds for appeal.                 Ayatollahi was advised

of his right to file a pro se brief but has not filed such a

brief. The United States moves to dismiss the appeal based upon

a   waiver-of-appellate-rights          provision     in    the    plea     agreement.

Ayatollahi has responded to the motion.                We grant the motion to

dismiss the appeal.

                                          I

      We review de novo the validity of an appeal waiver.                      United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                           Where

the Government seeks to enforce an appeal waiver and did not

breach its obligations under the plea agreement, we will enforce

the   waiver   if   the   record       establishes    that      (1)   the    defendant

knowingly and intelligently waived his right to appeal, and (2)

the issues raised on appeal fall within the scope of the waiver.

United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).



                                          2
                                        A

       To determine whether a waiver is knowing and intelligent,

we examine “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”       United States v. General, 278 F.3d 389, 400

(4th   Cir.   2002)    (internal     quotation      marks    omitted).    Other

factors to be considered are whether the waiver language in the

plea   agreement     was   “unambiguous”      and   “plainly    embodied,”    and

whether the district court fully questioned the defendant during

the Fed. R. Crim. P. 11 colloquy regarding the waiver of his

right to appeal.       Id. at 400-401; see United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936    F.3d   165,   167-68   (4th    Cir.    1991).        Generally,   if   the

district court specifically questioned the defendant regarding

the waiver during the colloquy or the record otherwise indicates

that   the    defendant    understood       the   full   significance    of   the

waiver, the waiver is valid.         Johnson, 410 F.3d at 151.

       Ayatollahi’s plea agreement provided in relevant part:

       The defendant . . . understands that Title 18, United
       States Code, Section 3742 affords a defendant the
       right to appeal the sentence imposed.     Nonetheless,
       the defendant knowingly waives the right to appeal the
       conviction and any sentence within the statutory
       maximum . . . (or the manner in which that sentence
       was determined) . . . on any ground whatsoever, in
       exchange for the concessions made by the United
       States. . . .

                                        3
In signing the agreement, Ayatollahi acknowledged:

     I have consulted with my attorney and fully understand
     all rights with respect to the pending indictment.
     Further, I fully understand all rights with respect to
     Title 18, United States Code, Section 3553 and the
     provisions of the Sentencing Guidelines Manual that
     may apply in my case. I have read this plea agreement
     and carefully reviewed every part of it with my
     attorney. I understand this agreement and voluntarily
     agree to it.

     At the Rule 11 hearing, Ayatollahi advised the court that

he was 36, had a high school diploma, and was not under the

influence of any medication.            He stated that he was pleading

guilty freely and voluntarily and that the factual basis offered

in   support    of   the   plea   was       accurate.     He   was     “entirely

satisfied” with his attorney’s services.                He had read the plea

agreement, which he understood, and had discussed it with his

attorney.      The court reviewed the terms of the appellate waiver

with Ayatollahi, who said that he understood it.               Our review of

the hearing transcript discloses that the court fully complied

with Rule 11.

     We conclude that, under the totality of the circumstances,

Ayatollahi knowingly and voluntarily waived his right to appeal

both his convictions and sentence.

                                        B

     Under     Blick,   the   next   question      is    whether     the   issues

Ayatollahi seeks to raise on appeal fall within the scope of the

waiver.     We conclude that they do.            The only issues raised in

                                        4
the    Anders     brief      are     whether         the    district    court       correctly

accepted    the    guilty         plea    and   whether       the    sentence       is    valid.

Those     issues       are   clearly       encompassed         by     the     waiver.        We

therefore    hold       that      Ayatollahi         validly     waived      his    right    to

challenge his convictions and sentence.

                                                II

       Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                                Accordingly, we

grant the motion to dismiss the appeal.                             This court requires

that    counsel    inform         Ayatollahi,        in    writing,    of     the   right    to

petition    the    Supreme         Court   of       the    United    States    for       further

review.     If Ayatollahi requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move      in    this    court      for    leave     to    withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was    served     on    Ayatollahi.             We    dispense      with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                    DISMISSED




                                                5